09-1454-cv
    Spinale v. United States Department of
    Agriculture


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUM M ARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1 AND
FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN W HICH A LITIGANT
CITES A SUM M ARY ORD ER, IN EACH PARAGRAPH IN W HICH A CITATION APPEARS, AT LEAST ONE
CITATION M UST EITHER BE TO THE FEDER AL A PPENDIX OR BE ACCOM PANIED BY THE NOTATION:
“(SUM M ARY ORDER).” A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF THAT SUM M ARY
ORDER TOGETHER WITH THE PAPER IN WHICH THE SUM M ARY ORDER IS CITED ON ANY PARTY NOT
REPRESENTED BY CO UNSEL U NLESS THE SUM M ARY ORDER IS AVAILABLE IN AN ELECTRONIC
DATABASE W H ICH IS PUBLICLY ACCESSIBLE W ITHOUT PAYM ENT OF FEE (SUCH AS THE DATABASE
AVAILABLE AT HTTP://W W W .CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE
AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE C ITATION M UST INCLUDE REFERENCE TO
THAT DATABASE AND THE DOCKET NUM BER OF THE CASE IN W HICH THE ORDER W AS ENTERED.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
    York, on the 11th day of December, two thousand nine.

    PRESENT:
                PIERRE N. LEVAL,
                PETER W. HALL,
                GERARD E. LYNCH,
                            Circuit Judges.
    __________________________________________

    Anthony Spinale, Chain Trucking, Inc., Mr. Sprout, Inc., Countrywide Produce,

                                 Plaintiffs-Appellants,


                       v.                                              09-1454-cv

    United States Department of Agriculture,

                      Defendant-Appellee.
    __________________________________________



                                                          1
FOR APPELLANT:                          LINDA STRUMPF; South Salem, NY.

FOR APPELLEE:                           PREET BHARARA ; United States Attorney for the Southern
                                        District of New York; (Carolina A. Fornos, Elizabeth
                                        Wolstein, Assistant United States Attorneys, Of Counsel);
                                        New York, N.Y.

          Appeal from a judgment of the United States District Court for the Southern District of New

York (McMahon, J.).

          UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

          Plaintiff-Appellants appeal from the district court’s April 2, 2009 order dismissing their

claims of defamation; deprivation of inspection rights under the Agricultural Marketing Act of

1946, 7 U.S.C. § 1621 et seq., in violation of 42 U.S.C. § 1983; and retaliation based on Anthony

Spinale’s exercise of his First Amendment Rights. The district court dismissed the complaint for a

lack of subject matter jurisdiction based on sovereign immunity and a failure to state a claim. We

assume the parties’ familiarity with the facts, procedural history, and specification of issues on

appeal.

          After reviewing the issues on appeal and the record of proceedings below, we affirm for

substantially the same reasons articulated by the district court in its thoughtful and well-reasoned

order and opinion.

          Accordingly, the judgment of the district court is AFFIRMED.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk



                                                By:__________________________


                                                   2